Exhibit 10.4

ORIGINOIL, INC.
STOCK OPTION AGREEMENT

--------------------------------------------------------------------------------




This Stock Option Agreement ("Agreement") is made and entered into as of the
date set forth below, by and between OriginOil, Inc., a Nevada corporation (the
"Company"), and the employee of the Company named in Section 1(b) ("Optionee").


In consideration of the covenants herein set forth, the parties hereto agree as
follows:


1.  Option Information.


 
(a)
Date of Option:
April 12, 2013



 
(b)
Optionee:
T. Riggs Eckelberry



 
(c)
Number of Shares:
759,645



 
(d)
Exercise Price:
$0.43



2.  Acknowledgements.


 
(a)
Optionee is an employee, officer and director of the Company.



(b)
The Board of Directors of the Company (the “Board”) has authorized the granting
to Optionee of a stock option ("Option") to purchase shares of common stock of
the Company ("Common Stock") upon the terms and conditions hereinafter stated
and pursuant to an exemption from registration under the Securities Act of 1933,
as amended (the "Securities Act") provided by Section 4(2) thereunder.



3.  Shares; Price.  The Company hereby grants to Optionee the right to purchase,
upon and subject to the terms and conditions herein stated, the number of shares
of Common Stock set forth in Section 1(c) above (the "Shares") at the price per
Share set forth in Section 1(d) above (the "Exercise Price").


4.  Term of Option; Continuation of Employment.  This Option shall expire, and
all rights hereunder to purchase the Shares shall terminate 5 years from the
date hereof. This Option shall earlier terminate subject to Sections 7 and 8
hereof upon, and as of the date of, the termination of Optionee's employment if
such termination occurs prior to the end of such 5 year period. Nothing
contained herein shall confer upon Optionee the right to the continuation of his
employment by the Company or to interfere with the right of the Company to
terminate such employment or to increase or decrease the compensation of
Optionee from the rate in existence at the date hereof.


5.  Vesting of Option.  Subject to the provisions of Sections 7 and 8 hereof,
this Option shall become exercisable during the term of Optionee's employment.
This Option shall vest in full immediately upon grant.


6.  Exercise.


(a)
This Option shall be exercised by delivery to the Company of (a) written notice
of exercise stating the number of Shares being purchased (in whole shares only)
and such other information set forth on the form of Notice of Exercise attached
hereto as Appendix A, (b) a check or cash in the amount of the Exercise Price of
the Shares covered by the notice and (c) a written investment representation as
provided for in Section 12 hereof. This Option shall not be assignable or
transferable, except by will or by the laws of descent and distribution, and
shall be exercisable only by Optionee during his or her lifetime, except as
provided in Section 8 hereof.



(b)
Anything herein to the contrary notwithstanding, to the extent and only to the
extent vested, the Option may also be exercised (as to the Shares vested) at
such time by means of a “cashless exercise” in which the Optionee shall be
entitled to receive a certificate for the number of Shares equal to the quotient
obtained by dividing:

 
[(A-B) (X)] by (A), where:
 
(A) equals the closing price of the Company’s Common Stock, as reported (in
order of priority) on the Trading Market on which the Company’s Common Stock is
then listed or quoted for trading on the Trading Date preceding the date of the
election to exercise; or, if the Company’s Common Stock is not then listed or
traded on a Trading Market, then the fair market value of a share of Common
Stock as determined by the Board;
 
(B) equals the Exercise Price of the Option, as adjusted from time to time in
accordance herewith; and
 
(X) equals the number of vested Shares issuable upon exercise of this Option in
accordance with the terms of this Option by means of a cash exercise rather than
a cashless exercise (or, if the Option is being exercised only as to a portion
of the shares as to which it has vested, the portion of the Option being
exercised at the time the cashless exercise is made pursuant to this Section 6).
 
 
 
1

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement:
 
“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.
 
“Trading Market” means, in order of priority, the following markets or exchanges
on which the Common Stock is listed or quoted for trading on the date in
question: the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, NYSE MKT LLC, the OTCBB, the OTCQB
or the Pink Sheets.


7.  Termination of Employment.  If Optionee shall cease to be employed by the
Company  for any reason, whether voluntarily or involuntarily, other than by his
or her death, Optionee (or if the Optionee shall die after such termination, but
prior to such exercise date, Optionee's personal representative or the person
entitled to succeed to the Option) shall have the right at any time within six
(6) months following such termination of employment or the remaining term of
this Option, whichever is the lesser, to exercise in whole or in part this
Option to the extent, but only to the extent, that this Option was exercisable
as of the date of termination of employment and had not previously been
exercised; provided, however: (i) if Optionee is permanently disabled (within
the meaning of Section 22(e)(3) of the Code) at the time of termination, the
foregoing six month (6) period shall be extended in the discretion of the Board
of Directors to up to one (1) year; or (ii) if Optionee is terminated "for
cause" as defined in any applicable employment, or in the absence of an
employment agreement then defined as (i) Optionee’s conviction of or entrance of
a plea of guilty or nolo contendere to a felony; or (ii) Optionee is engaging or
has engaged in material fraud, material dishonesty, or other acts of willful and
continued misconduct in connection with the business affairs of the Company,
this Option shall automatically terminate as to all Shares covered by this
Option not exercised prior to termination. Unless earlier terminated, all rights
under this Option shall terminate in any event on the expiration date of this
Option as defined in Section 4 hereof.


8.  Death of Optionee.  If the Optionee shall die while in the employ of the
Company, Optionee's personal representative or the person entitled to Optionee's
rights hereunder may at any time within six (6) months after the date of
Optionee's death, or during the remaining term of this Option, whichever is the
lesser, exercise this Option and purchase Shares to the extent, but only to the
extent, that Optionee could have exercised this Option as of the date of
Optionee's death, as such may be accelerated by the Board of Directors;
provided, in any case, that this Option may be so exercised only to the extent
that this Option has not previously been exercised by Optionee.


9.  Adjustment of Exerise Price and Number of Common Stock. The number of shares
of Common Stock deliverable upon exercise of this Option (or any shares of stock
or other securities or property receivable upon exercise of this Option) and the
Exercise Price are subject to adjustment upon occurrence of the following
events:
 
(a)           Adjustment for Stock Splits, Stock Subdivisions or Combinations of
Shares of Common Stock. The Exercise Price of this Option shall be
proportionally decreased and the number of shares of Common Stock deliverable
upon exercise of this Option (or any shares of stock or other securities at the
time deliverable upon exercise of this Option) shall be proportionally increased
to reflect any stock split or subdivision of the Company’s Common Stock. The
Exercise Price of this Option shall be proportionally increased and the number
of shares of Common Stock deliverable upon exercise of this Option (or any
shares of stock or other securities at the time deliverable upon exercise of
this Option) shall be proportionally decreased to reflect any combination of the
Company’s Common Stock.
 
(b)           Adjustment for Dividends or Distributions of Stock or Other
Securities or Property. In case the Company shall make or issue, or shall fix a
record date for the determination of eligible holders entitled to receive, a
dividend or other distribution with respect to the Common Stock (or any shares
of stock or other securities at the time issuable upon exercise of the Option)
payable in (a) securities of the Company or (b) assets (excluding cash dividends
paid or payable solely out of retained earnings), then, in each such case, the
holder of this Option on exercise hereof at any time after the consummation,
effective date or record date of such dividend or other distribution, shall
receive, in addition to the shares of Common Stock (or such other stock or
securities) issuable on such exercise prior to such date, and without the
payment of additional consideration therefor, the securities or such other
assets of the Company to which such holder would have been entitled upon such
date if such holder had exercised this Option on the date hereof and had
thereafter, during the period from the date hereof to and including the date of
such exercise, retained such shares and/or all other additional stock available
by it as aforesaid during such period giving effect to all adjustments called
for by this Section 9.
 
(c)           Reclassification. If the Company, by reclassification of
securities or otherwise, shall change any of the securities as to which purchase
rights under this Option exist into the same or a different number of securities
of any other class or classes, this Option shall thereafter represent the right
to acquire such number and kind of securities as would have been issuable as the
result of such change with respect to the securities that were subject to the
purchase rights under this Option immediately prior to such reclassification or
other change and the Exercise Price therefore shall be appropriately adjusted,
all subject to further adjustment as provided in this Section 9.
 
(d)           Adjustment for Capital Reorganization. Merger or Consolidation. In
case of any capital reorganization of the capital stock of the Company (other
than a combination, reclassification, exchange or subdivision of shares
otherwise provided for herein), or any merger or consolidation of the Company
with or into another entity, or the sale of all or substantially all the assets
of the Company then, and in each such case, as a part of such reorganization,
merger, consolidation, sale or transfer, lawful provision shall be made so that
the holder of this Option shall thereafter be entitled to receive upon exercise
of this Option, during the period specified herein and upon payment of the
Exercise Price then in effect, the number of shares of stock or other securities
or property of the successor corporation resulting from such reorganization,
merger, consolidation, sale or transfer that a holder of the shares deliverable
upon exercise of this Option would have been entitled to receive in such
reorganization, consolidation, merger, sale or transfer if this Option had been
exercised immediately before such reorganization, merger, consolidation, sale or
transfer, all subject to further adjustment as provided in this Section 9. The
foregoing provisions of this Section 9(d) shall similarly apply to successive
reorganizations, consolidations, mergers, sales and transfers and to the stock
or securities of any other corporation that are at the time receivable upon the
exercise of this Option. If the per-share consideration payable to the holder
hereof for shares in connection with any such transaction is in a form other
than cash or marketable securities, then the value of such consideration shall
be determined in good faith by the Board. In all events, appropriate adjustment
(as determined in good faith by the Board) shall be made in the application of
the provisions of this Option with respect to the rights and interests of the
Holder after the transaction, to the end that the provisions of this Option
shall be applicable after that event, as near as reasonably may be, in relation
to any shares or other property deliverable after that event upon exercise of
this Option.
 
 
 
2

--------------------------------------------------------------------------------

 


10.  No Rights as Shareholder.  Optionee shall have no rights as a shareholder
with respect to the Shares covered by any installment of this Option until the
effective date of issuance of Shares following exercise of this Option, and no
adjustment will be made for dividends or other rights for which the record date
is prior to the date such stock certificate or certificates are issued except as
provided for herein.


11.    Additional Consideration.  Should the Internal Revenue Service determine
that the Exercise Price established by the Board as the fair market value per
Share is less than the fair market value per Share as of the date of Option
grant, Optionee hereby agrees to tender such additional consideration, or agrees
to tender upon exercise of all or a portion of this Option, such fair market
value per Share as is determined by the Internal Revenue Service.


12. Modifications, Extension and Renewal of Options.  The Board may modify,
extend or renew this Option or accept the surrender thereof (to the extent not
theretofore exercised) and authorize the granting of a new option in
substitution therefore (to the extent not theretofore exercised).


13.  Investment Intent; Restrictions on Transfer.


 
(a) Optionee represents and agrees that if Optionee exercises this Option in
whole or in part, Optionee will in each case acquire the Shares upon such
exercise for the purpose of investment and not with a view to, or for resale in
connection with, any distribution thereof; and that upon such exercise of this
Option in whole or in part, Optionee (or any person or persons entitled to
exercise this Option under the provisions of Sections 7 and 8 hereof) shall
furnish to the Company a written statement to such effect, satisfactory to the
Company in form and substance. If the Shares represented by this Option are
registered under the Securities Act, either before or after the exercise of this
Option in whole or in part, the Optionee shall be relieved of the foregoing
investment representation and agreement and shall not be required to furnish the
Company with the foregoing written statement.



 
(b) Optionee further represents that Optionee has had the opportunity to ask
questions of the Company concerning its business, operations and financial
condition, and to obtain additional information reasonably necessary to verify
the accuracy of such information.



 
(c) Unless and until the Shares represented by this Option are registered under
the Securities Act, all certificates representing the Shares and any
certificates subsequently issued in substitution therefor and any certificate
for any securities issued pursuant to any stock split, share reclassification,
stock dividend or other similar capital event shall bear legends in
substantially the following form:



 
THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE 'SECURITIES ACT') OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.



such other legend or legends as the Company and its counsel deem necessary or
appropriate. Appropriate stop transfer instructions with respect to the Shares
have been placed with the Company's transfer agent.


14.  Stand-off Agreement.  Optionee agrees that in connection with any
registration of the Company's securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company's securities, Optionee shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Shares (other than
Shares included in the offering) without the prior written consent of the
Company or such managing underwriter, as applicable, for a period of at least
one year following the effective date of registration of such offering.


15.  Notices.  Any notice required to be given pursuant to this Option shall be
in writing and shall be deemed to be delivered upon receipt or, in the case of
notices by the Company, five (5) days after deposit in the U.S. mail, postage
prepaid, addressed to Optionee at the address last provided to the Company by
Optionee for his or her employee records.


16.  Applicable Law.  This Option has been granted, executed and delivered in
the State of Nevada, and the interpretation and enforcement shall be governed by
the laws thereof and subject to the exclusive jurisdiction of the courts
therein.


[SIGNATURE PAGE FOLLOWS]
 
 

 
 
3

--------------------------------------------------------------------------------

 


In Witness Whereof, the parties hereto have executed this Option as of the date
first above written.
 

COMPANY:
OriginOil, Inc.
         
 
By:
/s/ Steven Glovsky        Name: Steven Glovsky       Title: Director          

OPTIONEE:            
 
By:
/s/ T. Riggs Eckelberry           
(signature)
     
Name: T. Riggs Eckelberry
         


 
(one of the following, as appropriate, shall be signed)
 
 

 
 
4

--------------------------------------------------------------------------------

 


Appendix A


NOTICE OF EXERCISE


OriginOil, Inc.


Re: Stock Option


Notice is hereby given pursuant to Section 6 of my Stock Option Agreement that I
elect to purchase the number of shares set forth below at the exercise price set
forth in my option agreement:


Stock Option Agreement dated: ____________


Number of shares being purchased: ____________


Exercise Price: $____________


By exercising this Option, I hereby make the following election:



 

Tender herewith payment of the Exercise Price in full in the form of cash or a
certified or official bank check in same-day funds in the amount of
$____________ for _________ such securities.

 
 

If applicable pursuant to the cashless exercise feature set forth in Section
6(b).



I hereby confirm that such shares are being acquired by me for my own account
for investment purposes, and not with a view to, or for resale in connection
with, any distribution thereof. I will not sell or dispose of my Shares in
violation of the Securities Act of 1933, as amended, or any applicable federal
or state securities laws.


I understand that the certificate representing the Shares will bear a
restrictive legend within the contemplation of the Securities Act and as
required by such other state or federal law or regulation applicable to the
issuance or delivery of the Shares.



             
 
By:
       
(signature)
    Name:                 


5